NUMBER 13-15-00485-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DAVID CHARLES LOEB,                                                       Appellant,

                                          v.

DAVID M. COOVER,                                                           Appellee.


               On appeal from the County Court at Law No. 2
                         of Nueces County, Texas


                         ORDER OF ABATEMENT

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      This appeal was stayed by this Court on November 4, 2015, to allow the conclusion

of mediation. This cause is now before the Court on appellant David Loeb’s amended

motion to abate.    The motion indicates there has been an agreement regarding

disposition of the estate and the settlement provides for closing on December 18, 2015,
but no later than December 31, 2015. Appellant requests this Court issue an order

abating this cause until closing of settlement, at which time this appeal will either be

dismissed or prosecuted without further delay. The certificate of conference indicates

that appellee is in agreement to abate the matter, but only until closing on December 18,

2015.

        The Court, having examined and fully considered the documents on file and the

amended motion to abate, is of the opinion that the amended motion to abate the appeal

should be granted. The amended motion to abate the appeal is GRANTED and this

appeal remains abated until January 6, 2016.

        The Court directs appellant to file, on or before January 6, 2016, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.



                                                          PER CURIAM


Delivered and filed the
20th day of November, 2015.




                                              2